DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-21, 23-26, 28-31, 33-35 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18, 21, 23, 26, 28, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US# 2017/0134140) in view of Gao et al. (US# 2013/0272157 hereinafter referred to as Gao).

	RE Claim 16, Park discloses a method, performed by a user equipment (UE) in a wireless communication system (See Park Abstract), the method comprising: 
	receiving high-layer signaling configuring the UE to determine a number of bits of hybrid automatic repeat request-acknowledgement (HARQ-ACK) information semi-statically (See Park [0027], [0032], [0113] – UE receiving high-layer signaling for configuring number of bits of HARQ-ACK); 
	receiving, from a base station, a physical downlink control channel (PDCCH) of a serving cell indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or scheduling a PDSCH reception (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or PDSCH), wherein the PDCCH of the serving cell includes a counter downlink assignment index field (DAI) (See Park [0061] – A-DAI/T-DAI field) value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)); 
	determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot (See Park [0041] – dynamic HARQ-ACK codebook size is based on # of PDSCHs); and 
	transmitting, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information (See Park [0032], [0047] – transmitting HARQ-ACK on PUCCH).
	Park does not specifically disclose identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell.
	However, Gao teaches of identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception (See Gao [0060], [0065] – UE determines ACK/NACK for PDSCH/PDCCH which indicates SPS release), determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots (See Gao [0060], [0065] – UE determines number of bits (K) for ACK/NACK for PDSCH/PDCCH which indicates SPS release), wherein the at least one downlink timeslot corresponds to the serving cell (See Gao [0060], [0065] – ACK/NACK of M downlink subframes indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, comprising identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell, as taught in Gao. One is motivated as such in order to improve resource and power usage efficiency (See Gao Background; Summary). 

	RE Claim 18, Park, modified by Gao, discloses a method, as set forth in claim 16 above, wherein the transmitting of the PUCCH including the HARQ-ACK information comprises, transmitting the PUCCH including the HARQ-ACK information using a PUCCH resource set (See Park [0032] – transmitting PUCCH using determined PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 21, Park discloses a method, performed by a base station in a wireless communication system (See Park Abstract), the method comprising: 
	Transmitting, to a user equipment (UE), a physical downlink control channel (PDCCH) of a serving cell indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or scheduling a PDSCH reception (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or scheduling PDSCH), wherein the PDCCH of the serving cell includes a counter downlink assignment index field (DAI) (See Park [0061] – A-DAI/T-DAI field) value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)); and
	receiving, from the UE, a physical uplink control channel (PUCCH) including HARQ-ACK information (See Park [0032], [0047] – UE transmitting HARQ-ACK on PUCCH in response to SPS PDSCH),
	determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot (See Park [0041] – dynamic HARQ-ACK codebook size is based on # of PDSCHs).
	Park does not specifically disclose wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell.
	However, Gao teaches of wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception (See Gao [0060], [0065] – UE determines ACK/NACK for PDSCH/PDCCH which indicates SPS release), determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots (See Gao [0060], [0065] – UE determines number of bits (K) for ACK/NACK for PDSCH/PDCCH which indicates SPS release), wherein the at least one downlink timeslot corresponds to the serving cell (See Gao [0060], [0065] – ACK/NACK of M downlink subframes indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell, as taught in Gao. One is motivated as such in order to improve resource and power usage efficiency (See Gao Background; Summary). 

	RE Claim 23, Park, modified by Gao, discloses a method, as set forth in claim 21 above, wherein the receiving of the PUCCH including the HARQ-ACK information comprises, receiving the PUCCH including the HARQ-ACK information using a PUCCH resource set (See Park [0032] – receiving PUCCH using determined PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 26, Park discloses a user equipment (UE) (See Park Abstract), the UE comprising: 
	A transceiver (See Park FIG 9); and
	at least one controller coupled with the transceiver (See Park FIG 9) and configured to:
	receive high-layer signaling configuring the UE to determine a number of bits of hybrid automatic repeat request-acknowledgement (HARQ-ACK) information semi-statically (See Park [0027], [0032], [0113] – UE receiving high-layer signaling for configuring number of bits of HARQ-ACK); 
	receive, from a base station, a physical downlink control channel (PDCCH) of a serving cell indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or scheduling a PDSCH reception (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or scheduling PDSCH), wherein the PDCCH of the serving cell includes a counter downlink assignment index field (DAI) (See Park [0061] – A-DAI/T-DAI field) value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)); 
	determine a number of bits of the HARQ-ACK information according to at least one downlink timeslot (See Park [0041] – dynamic HARQ-ACK codebook size is based on # of PDSCHs); and 
	transmit, to the base station, a physical uplink control channel (PUCCH) including the HARQ-ACK information (See Park [0032], [0047] – transmitting HARQ-ACK on PUCCH).
	Park does not specifically disclose identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell.
	However, Gao teaches of identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception (See Gao [0060], [0065] – UE determines ACK/NACK for PDSCH/PDCCH which indicates SPS release), determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots (See Gao [0060], [0065] – UE determines number of bits (K) for ACK/NACK for PDSCH/PDCCH which indicates SPS release), wherein the at least one downlink timeslot corresponds to the serving cell (See Gao [0060], [0065] – ACK/NACK of M downlink subframes indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, comprising identifying that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell, as taught in Gao. One is motivated as such in order to improve resource and power usage efficiency (See Gao Background; Summary). 

	RE Claim 28, Park, modified by Gao, discloses a UE, as set forth in claim 26 above, wherein the at least one controller is further configured to: 
	transmit the PUCCH including the HARQ-ACK information using a PUCCH resource set (See Park [0032] – transmitting PUCCH using determined PUCCH format based on number of bits of HARQ-ACK).

	RE Claim 31, Park discloses a base station, the base station comprising: 
	A transceiver (See Park FIG 9); and
	at least one controller coupled with the transceiver (See Park FIG 9) and configured to:
	Transmit, to a user equipment (UE), a physical downlink control channel (PDCCH) of a serving cell indicating a semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) release or scheduling a PDSCH reception (See Park [0012], [0064], [0115] – receiving PDCCH indicating SPS PDSCH release or scheduling PDSCH), wherein the PDCCH of the serving cell includes a counter downlink assignment index field (DAI) (See Park [0061] – A-DAI/T-DAI field) value of 1 (See Park [0061] – determining HARQ-ACK based on SPS PDSCH release A-DAI/T-DAI field which can be 1 (i.e. accumulated/total value of 1)); and
	receive, from the UE, a physical uplink control channel (PUCCH) including hybrid automatic repeat request-acknowledgement (HARQ-ACK) information (See Park [0032], [0047] – UE transmitting HARQ-ACK on PUCCH in response to SPS PDSCH),
	determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot (See Park [0041] – dynamic HARQ-ACK codebook size is based on # of PDSCHs).
	Park does not specifically disclose wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell.
	However, Gao teaches of wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception (See Gao [0060], [0065] – UE determines ACK/NACK for PDSCH/PDCCH which indicates SPS release), determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots (See Gao [0060], [0065] – UE determines number of bits (K) for ACK/NACK for PDSCH/PDCCH which indicates SPS release), wherein the at least one downlink timeslot corresponds to the serving cell (See Gao [0060], [0065] – ACK/NACK of M downlink subframes indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, wherein in case that the HARQ-ACK information corresponding to a set of downlink timeslots is only for the SPS PDSCH release or the PDSCH reception, determining a number of bits of the HARQ-ACK information according to at least one downlink timeslot in the set of downlink timeslots, wherein the at least one downlink timeslot corresponds to the serving cell, as taught in Gao. One is motivated as such in order to improve resource and power usage efficiency (See Gao Background; Summary). 

	RE Claim 33, Park, modified by Gao, discloses a base station, as set forth in claim 31 above, wherein the at least one controller is further configured to:
	receive the PUCCH including the HARQ-ACK information using a PUCCH resource set (See Park [0032] – receiving PUCCH using determined PUCCH format based on number of bits of HARQ-ACK).

Claims 19-20, 24-25, 29-30, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US# 2017/0134140) in view of Gao et al. (US# 2013/0272157 hereinafter referred to as Gao) and Liao (US# 2011/0310820).

	RE Claim 19, Park, modified by Gao, discloses a method, as set forth in claim 18 above. Park, modified by Gao, does not specifically disclose the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information.
	However, Liao teaches of the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, modified by Gao, wherein the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 20, Park, modified by Gao and Liao, discloses a method, as set forth in claim 19 above, wherein, the number of bits of the HARQ-ACK information is greater than 2, and wherein a second PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 24, Park, modified by Gao, discloses a method, as set forth in claim 23 above. Park, modified by Gao, does not specifically disclose the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information.
	However, Liao teaches of the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, modified by Gao, wherein the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 25, Park, modified by Gao and Liao, discloses a method, as set forth in claim 24 above, wherein, the number of bits of the HARQ-ACK information is greater than 2, and wherein a second PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 29, Park, modified by Gao, discloses a UE, as set forth in claim 28 above. Park, modified by Gao, does not specifically disclose the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information.
	However, Liao teaches of the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, modified by Gao, wherein the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 30, Park, modified by Gao and Liao, discloses a UE, as set forth in claim 29 above, wherein, the number of bits of the HARQ-ACK information is greater than 2, and wherein a second PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

	RE Claim 34, Park, modified by Gao, discloses a base station, as set forth in claim 33 above. Park, modified by Gao, does not specifically disclose the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for transmitting the PUCCH including the HARQ-ACK information.
	However, Liao teaches of the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 1a/1b for HARQ size less than or equal to 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ transmission system, as disclosed in Park, modified by Gao, wherein the number of bits of the HARQ-ACK information is less than or equal to 2, and wherein a first PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information, as taught in Liao. One is motivated as such in order to provide more efficient HARQ resource allocation (See Liao Background; Summary).

	RE Claim 35, Park, modified by Gao and Liao, discloses a base station, as set forth in claim 34 above, wherein, the number of bits of the HARQ-ACK information is greater than 2, and wherein a second PUCCH resource set is used for receiving the PUCCH including the HARQ-ACK information (See Liao FIG 3; [0035] – PUCCH format 3 for large payload HARQ size of greater than 2).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See claims above, Gao reference).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477